Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

         United States Court of Appeals
                      For the First Circuit

No. 03-1721

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                              ALVIN WHITE,

                        Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]



                                  Before

                      Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.


     George J. West, on brief, for appellant.
     Donald C. Lockhart and Kenneth P. Madden, Assistant United
States Attorneys, with whom Craig N. Moore, Acting United States
Attorney, on brief, for appellee.



                             April 6, 2004
            Per Curiam.        Defendant-appellant Alvin White ("White")

appeals the district court's denial of his request to credit the

time he served at a Rhode Island prison towards his federal

sentence.    We affirm.

                                        I.

            White was stopped by Rhode Island police officers for a

motor vehicle violation on May 9, 2002.               He was taken into state

custody, where it was discovered that a bench warrant on an

unrelated charge had been issued for White in New York.                    Beginning

on   May   10,   2002,    White   was     held   at   the    Adult    Correctional

Institution ("ACI") in Rhode Island. On August 29, 2002, White was

released from state custody to the custody of the Immigration and

Naturalization Service ("INS"), but he remained at ACI.

            White, a citizen of Jamaica, had been incarcerated in New

York   state.     He     was   deported    on    August     14,    1995.     Without

authorization from the Attorney General, White reentered the United

States sometime in 2000.

            White was indicted for illegal reentry in violation of 18

U.S.C. §§ 1326(a) and (b)(2) on October 30, 2002.                   In due course,

White entered a plea of guilty to the charges.                    At the sentencing

hearing, the district judge asked White whether there were any

motions for downward departure. Counsel stated he would not pursue

any such motion, but did request that the court recognize that

White had been in detention prior to the sentencing and that he


                                        -2-
should be credited for time served at ACI.      The district court,

after hearing from the Probation Officer, declined that request

because he did not have the authority to credit White for time

served.

                                 II.

           The issue is not whether White should receive credit for

the time spent at ACI before he was transferred to the custody of

the INS, but whether the district court had the power to credit the

time.     It did not.     It is settled law that under 18 U.S.C.

§ 3585(b),      discretion to credit time served is vested in the

Attorney General, through the Bureau of Prisons ("BOP"), and not in

the sentencing court.    See United States v. Wilson, 503 U.S. 329,

331-36 (1992) (holding that under § 3585(b) the BOP has the

responsibility of computing the amount of credit a defendant

receives after defendant begins serving a sentence); United States

v. Morales-Madera, 352 F.3d 1, 15 (1st Cir. 2003) ("defendants who

seek credit for discharged sentences must ordinarily apply to the

Attorney General, through the Bureau of Prisons, under 18 U.S.C.

§ 3585(b)").

           To the extent that White now seeks to argue his appeal as

a denial of a motion for downward departure, we believe it is

unavailing.    We have yet to determine the issue of whether credit

for time served is the proper subject of a motion for downward

departure.     See Morales-Madeira, 352 F.3d at 15.


                                 -3-
          Assuming arguendo that one could make a legitimate motion

for downward departure based on the lack of credit for time served,

White made no such motion here.          While White's counsel made a

"request" for the crediting, in the very same breath he indicated

that he would not pursue any motions for downward departure. Given

that a downward departure was never asked for by White, it cannot

be the case that the district court erred in failing to grant such

a departure sua sponte.     United States v. Field, 39 F.3d 15, 21

(1st Cir. 1994), cert. denied, 514 U.S. 1088 (1995).

                                  III.

          For   the   reasons   stated   above,   the   judgment   of   the

district court is affirmed.




                                  -4-